         Case 3:19-cv-01138-JM-BGS Document 3 Filed 06/18/19 PageID.23 Page 1 of 6



  1   LUCEE KIRKA (Cal. Bar No. 121685)
      Email: kirkal@sec.gov
  2
   Attorneys for Plaintiff
 3 Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 4 John W.Berry, Associate RegTonal Director
   Amy J. Longo, Regional Trial Counsel
 5 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 6 Telephone: 323)965-3998
   Facsimile:( 13)443-1904
 7
 8                       UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

 10
 11
12     SECURITIES AND EXCHANGE                      Case No.
       COMMISSION,
13
                    Plaintiff,                     CONSENT OF DEFENDANT EQUAL
14                                                 EARTH,INC.
             vs.
15
    EQUAL EARTH,INC., ANDREW J.
16  DUGGAN and GHASSAN HAMADE
17 (a/k/a MARK HAMADE),
18                  Defendants.
19
20          1.     Defendant Equal Earth, Inc.("Defendant") waives service of a summons
21    and the complaint in this action, enters a general appearance, and admits the Court's
22 jurisdiction over Defendant and over the subject matter ofthis action.
23          2.     Without admitting or denying the allegations ofthe complaint(except as
24 provided herein in paragraph 11 and except as to personal and subject matter
25 jurisdiction, which Defendant admits), Defendant hereby consents to the entry of the
26 final Judgment in the form attached hereto (the "Final Judgment") and incorporate
                                                                                     d
27 by reference herein, which, among other things:
28
         Case 3:19-cv-01138-JM-BGS Document 3 Filed 06/18/19 PageID.24 Page 2 of 6




  1                (a)    permanently restrains and enjoins Defendant from violation of
 2 Section 10(b)ofthe Securities Exchange Act of 1934(the "Exchange Act")[15
 3 U.S.C. §78j(b)] and Rule lOb-5 promulgated thereunder[17 C.F.R. § 240.1Ob-5];
 4 Section 17(a)ofthe Exchange Act[15 U.S.C. §77q(a)]; and Section 5 of the
 5 Securities Act of 1933(the "Securities Act")[15 U.S.C. § 77e];
 6                (b)     orders Defendant to pay disgorgement in the amount of
 7 ~ $5,556,017.91, plus prejudgment interest thereon in the amount of$1,256,311.81;
 8 and
 9                 (c)    orders Defendant to pay a civil penalty in the amount of $855,000
10 under Section 20(d)of the Securities Act[15 U.S.C. §77t(d)] and Section 21(d)(3) of
11    the Exchange Act[15 U.S.C. § 78u(d)(3)].
12          3.     Defendant agrees that it shall not seek or accept, directly or indirectly,
13 reimbursement or indemnification from any source, including but not limited to
14 payment made pursuant to any insurance policy, with regard to any civil penalty
15 amounts that Defendant pays pursuant to the Final Judgment, regardless of whether
16 such penalty amounts or any part thereof are added to a distribution fund or otherwise
17 used for the benefit of investors. Defendant further agrees that it shall not claim,
18 assert, or apply for a tax deduction or tax credit with regard to any federal, state, or
19 local tax for any penalty amounts that Defendant pays pursuant to the Final
20 Judgment, regardless of whether such penalty amounts or any part thereof are added
21    to a distribution fund or otherwise used for the benefit ofinvestors.
22          4.     Defendant waives the entry offindings offact and conclusions oflaw
23 pursuant to Rule 52 of the Federal Rules of Civil Procedure.
24          5.     Defendant waives the right, if any, to a jury trial and to appeal from the
25 entry ofthe Final Judgment.
26          6.     Defendant enters into this Consent voluntarily and represents that no
27 threats, offers, promises, or inducements of any kind have been made by the SEC or
28 any member, officer, employee, agent, or representative ofthe SEC to induce
        Case 3:19-cv-01138-JM-BGS Document 3 Filed 06/18/19 PageID.25 Page 3 of 6




     Defendant to enter into this Consent.
 2          7.    Defendant agrees that this Consent shall be incorporated into the Final
 3 Judgment with the same force and effect as if fully set forth therein.
 4          8.    Defendant will not oppose the enforcement ofthe Final Judgment on the
 5 ground, if any exists, that it fails to comply with Rule 65(d)ofthe Federal Rules of
 6 Civil Procedure, and hereby waives any objection based thereon.
 7          9.    Defendant waives service ofthe Final Judgment and agrees that entry of
 8 the Final Judgment by the Court and filing with the Clerk of the Court will constitute
 9 notice to Defendant of its terms and conditions. Defendant further agrees to provide
10 counsel for the SEC, within thirty days after the Final Judgment is filed with the
11   Clerk ofthe Court, with an affidavit or declaration stating that Defendant has
12 received and read a copy of the Final Judgment.
13          10.   Consistent with 17 C.F.R. 202.50, this Consent resolves only the claims
14 asserted against Defendant in this civil proceeding. Defendant acknowledges that no
15 promise or representation has been made by the SEC or any member, officer,
16 employee, agent, or representative ofthe SEC with regard to any criminal liability
17 that may have arisen or may arise from the facts underlying this action or immunity
18 from any such criminal liability. Defendant waives any claim of Double Jeopardy
19 based upon the settlement ofthis proceeding, including the imposition ofany remedy
20 or civil penalty herein. Defendant further acknowledges that the Court's entry of a
21   permanent injunction may have collateral consequences under federal or state law
22 and the rules and regulations of self-regulatory organizations, licensing boards, and
23 other regulatory organizations. Such collateral consequences include, but are not
24 limited to, a statutory disqualification with respect to membership or participation in,
25 or association with a member of, aself-regulatory organization. This statutory
26 disqualification has consequences that are separate from any sanction imposed in an
27 administrative proceeding. In addition, in any disciplinary proceeding before the
28 SEC based on the entry ofthe injunction in this action, Defendant understands that it

                                                 3
        Case 3:19-cv-01138-JM-BGS Document 3 Filed 06/18/19 PageID.26 Page 4 of 6




      shall not be permitted to contest the factual allegations ofthe complaint in this action.
 2           11.   Defendant understands and agrees to comply with the terms of 17 C.F.R.
  3 § 202.5(e), which provides in part that it is the SEC's policy "not to permit a
 4 defendant or respondent to consent to a judgment or order that imposes a sanction
  S   while denying the allegations in the complaint or order for proceedings," and "a
 6 refusal to admit the allegations is equivalent to a denial, unless the defendant or
 7 respondent states that he neither admits nor denies the allegations." As part of
 8 Defendant's agreement to comply with the terms of Section 202.5(e), Defendant:(i)
 9 will not take any action or make or permit to be made any public statement denying,
10 directly or indirectly, any allegation in the complaint or creating the impression that
11    the complaint is without factual basis;(ii) will not make or permit to be made any
12 public statement to the effect that Defendant does not admit the allegations ofthe
13 complaint, or that this Consent contains no admission ofthe allegations, without also
14 stating that Defendant does not deny the allegations;(iii) upon the filing ofthis
15 Consent, Defendant hereby withdraws any papers filed in this action to the extent that
16 they deny any allegation in the complaint; and (iv) stipulates solely for purposes of
17 exceptions to discharge set forth in Section 523 ofthe Bankruptcy Code, 11 U.S.C.
18 §523, that the allegations in the complaint are true, and further, that any debt for
19 disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant
20 under the Final Judgment or any other judgment, order, consent order, decree or
21    settlement agreement entered in connection with this proceeding, is a debt for the
22 violation by Defendant ofthe federal securities laws or any regulation or order issued
23 under such laws, as set forth in Section 523(a)(19)ofthe Bankruptcy Code, 11 U.S.C.
24 §523(a)(19). If Defendant breaches this agreement, the SEC may petition the Court
25 to vacate the Final Judgment and restore this action to its active docket. Nothing in
26 this paragraph affects Defendant's:(i) testimonial obligations; or (ii) right to take
27 legal or factual positions in litigation or other legal proceedings in which the SEC is
28 not a party.

                                                  0
       Case 3:19-cv-01138-JM-BGS Document
                                     A notary3   Filed
                                             public       06/18/19
                                                    or other               PageID.27
                                                             officer completing this Page 5 of 6
                                                                certificate verifies only the identity of the individual
                                                                 who signed the document, to which this certificate
                                                                  is attached, and not the truthfulness, accuracy, or
                                                                               validity of that document.

  1         12.              Defendant hereby waives any rights under the Equal Access to Justice
 2 I~ Act,the Small Business Regulatory Enforcement Fairness Act of 1996, or any other
 3 provision oflaw to seek from the United States, or any agency, or any official of the
 4 United States acting in his or her official capacity, directly or indirectly,
 5 reimbursement ofattorney's fees or other fees, expenses, or costs expended by
 6 Defendant to defend against this action. For these purposes, Defendant agrees that
 7 Defendant is not the prevailing party in this action since the parties have reached a
 8 good faith settlement.
 9          13.              Defendant agrees that the SEC may present the Final Judgment to the
10 Court for signature and entry without further notice.
11         14.               Defendant agrees that this Court shall retain jurisdiction over this matter
12 for the purpose of enforcing the terms of the Final Judgment.
13
14    Dated:                  ~~                ,2019            Equal E            h, Inc.
15                                                               By:                ~1~--
16                                                               Andrew J. Duggan ~
                                                                 Chief Executive Officer
17
18         On ~~-y ~~                               ,20~~,~         ~~~Q~'''~ ~~ ~ G'~.                          't,       , a person
19 known to me, personally
                           appeared before me and acknowledged executing the
20 foregoing Consent with full
                               authority to do so o half of ~q~~~~~~~ as its
21   ~~~                                                             ~
22                                                              ~            '~'l,
                                                                                                                     Nb~,,,,P,A b ~tc
                                    J OSEPH T.IANZEN
23                     ~~~       Notary Public - Cali'ornia          Notary Public            `"
                                     San Liego County       D
           z        ~`A „.
                                  Commi55,on w 2184105
                                                                     Commission expire~~C~ ~~~1 ~~~
24             `\
                               My Comm.Expires Mar 74, 2021

25
                                                                           ~~ ~ ~~~                               ~ ~ ~S
                                                                                                                 ~r~"~
26 Approved as to form:                                                                                   ~
                                                                                                          ' ~ ~1         ~
27
28 Howard Schiffman, Esq.

                                                                               5
      Case 3:19-cv-01138-JM-BGS Document 3 Filed 06/18/19 PageID.28 Page 6 of 6
                                                         A notary public or other officer completing this
                                                      certificate verifies only the identity of the individual
                                                       who signed the document, to which this certificate
                                                        is attached, and not the ttuthfulress, accuracy, or
                                                                     validity of that document.
 1  Schulte, Roth &Zabel
    901 15th Street, NW,Suite 800
 2 Washington, D.C. 20005
 3 (202)729-7470
    Attorney for Defendant
 4
 5
                            .aye of Gaulurnia                                 County of San Diego =~~~
 6
                          On ~"q,~,,
                                "J ~~l ZG'1 ~                `~         ..b~1,lz~,.~.~N~y
                                                  before me, "~K~                       U`G
 7                                                                        ~
                                                                          ~
                          a notary public, personally appeared  !~' ~N~~ ~J • ~~t.~4~`ti'~ _
                                                                                           ~nsan namec4
 8                                           ~                 who proved to me on the basis of
                          satisfactory evidence to be the persons) whose names} is/a~subscrit„
                          to the within instrument and acknowledged to me that helsheRtr~y exe~_~
 9                        the same in is/h~ltheic-authorized capacity '   and that by his/h~rlH-~-T
                          signature(~n the instrument the person( , or the entity upon behalf of
10                        which the person(~cted, executed the instrument.

11                        i certify under PENALTY OF PERJURY under the taws of the State of
                          California that the foregoing paragraph is true and correct.
12
                          WITNESS my hand and official seal.
13                                                                         ~~
                          Sir~natu~0 d NOIYfy H1dfC
14                                                                           MEI~ry 8~a1



15                                                               ~~
                                                           ..:;, ..; .          JOSEPH T. JANZEN
16                                                         ~":. „=
                                                                             Notary Public -California
                                                                                San Uiego County
                                                      ~         S            fOmmission k 218a105
17                                                                       ;My ~bmm,Expires Mar 14, 2021


18
19
20
21
22
23
24
25
26
27
28

                                                                G
